                                                                                          ·-....,
                                                                                                '
       Case 1:19-cv-07949-LLS Document 25 Filed 04/29/20    Page 1 of 2
                                                      11· LSDC SONY

                                                           ' nocr,ff '.\T
                                                            i

                                                           jl ELECTRO~lCALLY FILED
UNITED STATES DISTRICT COURT                               . DOC#:                .  I
SOUTHERN DISTRICT OF NEW YORK
                                                            i. DA H. •- ;' FD:__u/2
                                                                                ,_ _'i/Jc.'
                                                                                      _ __
ETHEREUM VENTURES, LLC,
                  Plaintiff,                ORDER PURSUANT TO RULE 16(b)
                 V.

CHET MINING CO., LLC and                          19 Civ. 7949(LLS)
CHET STOJANOVICH
                  Defendants,

- - - - - - - - - - - - - - - - - -x

     Since the conditions prevailing in the Covid-19 pandemic,

including the temporary closing of the Courthouse, make

unavailable the holding of the personal conference contemplated

by Fed. R. Civ. P. 16(b), in lieu thereof the attorney for each

party, and any unrepresented party acting         12.£.Q   se is ordered to

submit to the Court, on or before Friday May 22, 2020 that

party's proposed Scheduling Order, previously signed by that

counsel or prose litigant, containing the following:

     (1)   a concise statement of the issues as they then
           appear;

     (2)   a schedule including:

           (a)    the names of persons to be deposed and a
                  schedule of planned depositions;

           (b)    a schedule for the production of documents;

           (C)    dates by which (i) each expert's
                  reports* will be supplied to the
                  adversary side, and (ii) each expert's
                  deposition will be completed;

           (d)    time when discovery is to be completed;




     *The experts' reports are to set forth not merely the
expert's qualifications and conclusions, but also the facts on
which the expert relies and the process of reasoning by which the
expert's conclusions are reached.
          Case 1:19-cv-07949-LLS Document 25 Filed 04/29/20 Page 2 of 2


             (e)   the date by which plaintiff will supply his
                   pre-trial order materials to defendant;

             (f)   the date by which the parties will submit a
                   pre-trial order in a form conforming with
                   the Court's instructions together with
                   trial briefs and either (1) proposed
                   findings of fact and conclusions of law for
                   a non-jury trial, or (2) proposed voir dire
                   questions and proposed jury instructions,
                   for a jury trial; and

             (g)   a space for the date for a final pre-trial
                   conference pursuant to Fed. R. Civ. P.
                   16(d), to be filled in by the Court;

    (3)     a statement of any limitations to be placed on
            discovery, including any protective or
            confidentiality orders;

    (4)     a statement of those discovery issues, if any,
            on which the parties, after a good faith effort,
            were unable to reach an agreement;

    (5)     anticipated fields of expert testimony,         if any;

    (6)     anticipated length of trial and whether to court
            or jury;

    (7)     a statement that the Scheduling Order may be
            altered or amended only on a showing of good
            cause not foreseeable at the time of the
            submission of the proposed Order, or when
            justice so requires;

             (8)   names, address, phone numbers and
                   signatures of counsel and each Q.£Q se
                   litigant; and

   (9)      provision for approval of the court and
            signature line for the court.

             Plaintiff is directed forthwith to notify defendants of

the contents of this order, and send a copy of the notification to

my chambers.


Dated:      April 29, 2020
            New York, New York



                                              L~-       h~th4
                                                 U. S. D. J.

                                         2
